DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020 has been entered.
 Response to Amendment
Applicant’s amendment, filed September 15, 2020 to claims 1, 4 and 7 – 18 have been acknowledged by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1, 4 and 7 – 18 are pending.
Claim Interpretation
Claims 1 and 14 recite the limitation “substantially U-shaped” in lines 4 and 2 respectively.  Claim 7 further recites “two substantially rectilinear portions” in lines 4 and 5. Examiner finds that each of the limitations have been defined in such a way that the limitation outlines the metes and bounds of the claim so as to be understood by one having ordinary skill in the art and further as shown in the drawings and outlined in the specification. However, to avoid any misinterpretation, Examiner suggests using “centering means” instead of “same”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 7 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the dimension” in line 11. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a dimension”.
Claim 1 recites the limitation “the width” in lines 11 and 12. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a width”.
Claim 1 recites the limitation “the closest part” in lines 11 and 12. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a closest part”.
Claim 9 recites the limitation “the lower face” in lines 11 and 12. There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a lower face”.
Claims 4 and 7 – 18 are rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4, 7 – 11, 13 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Publication No. 2014/0041143 A1).
Regarding Independent Claim 1, Kim  teaches an adapter (connector, 300) for a motor vehicle windscreen wiper (wiper blade, 10), the adapter (300) having an elongate shape (Fig. 14a) and being configured to be secured to a cover (Annotated Fig. 15a) of a wiper arm (Annotated Fig. 15a), said adapter (300) comprising: a front cowling (311) and a rear body (321) which is substantially U-shaped in cross section (Fig. 14a) and has two side walls (Annotated Fig. 14a) connected together by an upper wall (Annotated Fig. 14a), said front cowling (311) having a front wall (Annotated Fig. 14a) which is configured to extend in front of said rear body (Annotated Fig. 14a) and to define with said body (Annotated Fig. 14a) a longitudinal space (space formed between 311 and 321 along the side; Fig. 14c) for receiving at least a part of said cover (Fig. 9 a – in an installed position), wherein said front cowling (311) is in an overall shape of a U (Fig. 14a), said front cowling (311) having a median part (311b) formed by said front wall (Annotated Fig. 14a), and side parts (Fig. 14a) formed by two side walls (311a) which extend rearwards from the front wall (Annotated Fig. 14a), wherein the dimension between the two side walls (311b) of said front cowling (311) is greater than the width (Annotated Fig. 14a) of the rear body (Annotated Fig. 14a), such that a transverse space (Annotated Fig. 14a) is formed on each side of the rear body (Annotated Fig. 14a) between the rear body (Annotated Fig. 14a) and the front cowling (311), wherein the two side walls (311a) of said front cowling (311) extend on each side of the cover (Annotated Fig. 9a), laterally covering at least a portion (Annotated Fig. 9a) of the cover (Annotated Fig. 9a), when the wiper arm (Annotated Fig. 9a), the cover (Annotated Fig. 9a) of the wiper arm (Annotated Fig. 9a), and the adapter  (300) are assembled, and wherein the transverse space (Annotated Fig. 14a) left laterally between the rear body (Annotated Fig. 14a) and the front cowling (311) is defined by a lug (362) and transverse web (361) joining the two side walls (Annotated Fig. 14ca) of the rear body (Annotated Fig. 14a) to a lower end (Annotated Fig. 14c) of the closest side part (Annotated Fig. 14c) of the front cowling (311).  

    PNG
    media_image1.png
    331
    423
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    409
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    510
    536
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    481
    media_image4.png
    Greyscale

Regarding Claim 4, Kim  teaches the adapter (connector, 300) wherein said side walls (Annotated Fig. 14a) of the body (Annotated Fig. 14a) respectively comprise two aligned orifices (331; Fig. 14c).  
Regarding Claim 7, Kim  teaches the adapter (connector, 300) wherein each of said two side walls (Annotated Fig. 14a) of the body (Annotated Fig. 14a) comprises an elastically deformable longitudinal tab (341) forming an elastic snap-fastening means (Paragraph [0146]), and wherein said tab (341) is in the overall shape of an L (Fig. 14b) and comprises two substantially rectilinear portions (Annotated Fig. 14b), a first portion (Annotated Fig. 14b) of which extends rearwards in continuation of the rear body (Annotated Fig. 14b) and is connected to a second portion which extends downwards (Annotated Fig. 14b).  

    PNG
    media_image5.png
    350
    568
    media_image5.png
    Greyscale

Regarding Claim 8, Kim  teaches the adapter (connector, 300) wherein said tab (341) has a notch (Annotated Fig. 15a) for receiving a complementary means (Annotated Fig. 15a) of said cover (Annotated Fig. 15a).  

    PNG
    media_image6.png
    499
    543
    media_image6.png
    Greyscale

Regarding Claim 9, Kim teaches the adapter (connector, 300) wherein said receiving notch (Annotated Fig. 15a) is made in the lower face (Annotated Fig. 15a) of the first portion of the tab (341).  
Regarding Claim 10, Kim teaches the adapter (connector, 300) wherein the second portions of the upper tabs (341) respectively comprise two transverse fingers (Annotated Fig. 15a) that extend in opposite directions and are configured to form actuating means (Fig. 15a). 

    PNG
    media_image7.png
    461
    528
    media_image7.png
    Greyscale

Regarding Claim 11, Kim teaches the adapter (connector, 300) wherein said fingers (Annotated Fig. 15a) extend in one and the same longitudinal plane (Annotated Fig. 15a).  
Regarding Claim 13, Kim teaches an assembly having a wiper arm (Annotated Fig. 15a) and an adapter (300) according to claim 1.  
Regarding Claim 14, Kim teaches the assembly (Fig. 15a) wherein said arm (Annotated Fig. 15a) has an elongate overall shape (Annotated Fig. 15a) and has a yoke (Annotated Fig. 15a) with a substantially U-shaped cross section (Annotated Fig. 15a) and having two longitudinal side walls (Annotated Fig. 15a) connected together by an upper longitudinal wall (Annotated Fig. 15a), and a cover (Annotated Fig. 15a) mounted so as to slide in longitudinal translation on said yoke (Annotated Fig. 15a).  

    PNG
    media_image8.png
    480
    618
    media_image8.png
    Greyscale

Regarding Claim 15, Kim teaches the assembly (Fig. 15a) having a wiper blade (wiper blade, 10) and an adapter (300) according to claim 1, said adapter (300) being mounted on said blade (10) by way of a connector (200).  
Regarding Claim 16, Kim teaches the adapter (connector, 300) wherein said side walls (Annotated Fig. 14a) of the body (321) each comprise the lug (362) protruding from the corresponding side wall (Annotated Fig. 14a) that is configured to be laterally clamped by said cover (Fig. 9a). 
 Regarding Claim 17, Kim teaches the adapter (connector, 300) wherein said front cowling (311) comprises an upper opening (opening formed in u shaped body, which accommodates cover of arm when installed) for mounting said cover (Annotated Fig. 15a) in said space.  
Regarding Claim 18, Kim teaches the adapter (connector, 300) said side walls (Annotated Fig. 14a) of the body (321) have elastically deformable elastic snap-fastening means (341) that are configured to cooperate with complementary means (Annotated Fig. 15a) of said cover (Annotated Fig. 15a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication No. 2014/0041143 A1) in view of Beelan (WO 2005/039944 A1) as cited by Applicant.
Regarding claim 12, Kim teaches all of the elements of claim 1 as discussed above.
Kim does not teach the adapter which is formed in one piece. 
Beelan, however, teaches the adapter (connecting element, 38) which is formed in one piece (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter of Kim to further include the adapter being formed in one piece, as taught by Beelan, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).   
Response to Arguments
Applicant’s arguments filed September 15, 2020 with respect to rejected claims 1, 4 and 7 – 18 under 35 U.S.C 103 have been fully considered and are persuasive; therefore the rejection has been withdrawn.
Applicant’s arguments with respect to amended claims 1, 4 and 7 – 18 have been considered but are moot because, as necessitated by the amendment presented, a new grounds of rejection is made and the arguments do not apply to the reference/combination of references used in the current rejection.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723